DETAILED ACTION
	This office action is in response to the filing of the present application on 1/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application is a 371 of PCT/CN2017/095189, which claims priority to CN201610872924.X and CN201710530337.7.
	In the Written Opinion submitted by Applicant on 3/29/2019, the ISA (Written Opinion mailed 11/8/2017) appears to have made a rejection based on D1: CN 106298679, however D1 appears to be the foreign priority application CN201610872924.X.  Please clarify the foreign priority status.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3 - 4, 6 - 7, 15, 17 - 20, 23, and 46 - 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedeschi (US 2017/0358598).
	Regarding claim 1, Bedeschi teaches a memory device, comprising (Figures 1 - 3): 
a plurality of first pillar-shaped active regions and a plurality of second pillar-shaped active regions formed on a substrate 11 and extending upward from the substrate 11, 
wherein the first pillar-shaped active regions are arranged in a first array, and the second pillar-shaped active regions are arranged in a second array (array of many identical pillars Paragraph 0032, where claim does not exclude first pillar and second pillar being different in any way, first pillars and second pillars are alternating)
wherein each of the first pillar-shaped active regions comprises alternatively stacked source/drain layers 42/26/24/40 and channel layers 38/22/38, wherein the channel layers of the respective first pillar-shaped active regions at a corresponding level are substantially coplanar with each other, and the source/drain layers of the respective first pillar-shaped active regions at a corresponding level are substantially coplanar with each other, and 
wherein each of the second pillar-shaped active regions comprises an active homogenous semiconductor layer (Paragraph 0033 appears to teach same base material “Channel region 22 may comprise any suitable doped semiconductor material as may top and bottom source/drain regions..”), 
multiple layers of first storage gate stacks 18/34 substantially coplanar with the respective levels of the channel layers 38/22/38, wherein the multiple layers of first storage gate stacks surround peripheries of the respective levels of the channel layers, and multiple layers of second 
Regarding claim 3, Bedeschi teaches that the first array and the second array are nested with each other (if first pillars and second pillars are alternating).
Regarding claim 4, Bedeschi teaches that each of the multiple layers of second storage gate stacks 34/18/34 and a corresponding one of the multiple layers of first storage gate stacks 34/18/34 comprise a common gate conductor layer, which is substantially coplanar with a corresponding level of the channel layers 38/22/38.
Regarding claim 6, Bedeschi teaches that each of the first storage gate stacks comprises a first gate dielectric layer, a floating gate layer or charge trapping layer, a second gate dielectric layer (implied by “non-ferroelectric programmable charge-trapping insulator material”, Paragraph 0034) and a gate conductor 34/18/34 layer which are stacked in sequence, and wherein each of the second storage gate stacks comprises another first gate dielectric layer, another charge trapping layer, and another second gate dielectric layer (also implied by “non-ferroelectric programmable charge-trapping insulator material”, Paragraph 0034) which are stacked in sequence, and the gate conductor layer 34/18/34 in each of the multiple layers of first storage gate stacks also acts as the gate conductor layer 34/18/34 in a corresponding one of the multiple layers of second storage gate stacks, wherein the other first gate dielectric layer, the other charge trapping layer, and the other second gate dielectric layer extend around a periphery of a corresponding one of the second pillar-shaped active regions.
Regarding claim 7, Bedeschi teaches that at least one of the first storage gate stacks and the second storage gate stacks comprises a ferroelectric material (Paragraph 0034).
Regarding claim 15, Bedeschi teaches that the first storage gate stacks 34/18/34 are self-aligned to the respective channel layers 38/22/38.
Regarding claim 17, Bedeschi teaches that the first pillar-shaped active regions are arranged in a two-dimensional array in rows and columns, and the second pillar- shaped active regions are arranged in a two- dimensional array in rows and columns, wherein each of the first pillar-shaped active regions is located at an approximately center of a corresponding one of grids of the two-dimensional array of the second pillar-shaped active regions, and each of the second pillar-shaped active regions is located at an approximately center of a corresponding one of grids of the two-dimensional array of the first pillar-shaped active regions (if first pillars and second pillars alternate within each row and within each column).
	Regarding claim 18, Bedeschi teaches that the respective levels of the channel layers 38/22/38 are located at respective planes substantially parallel to a surface of the substrate 11, wherein the respective levels of the source/drain layers 42/26/24/40 are located at respective planes substantially parallel to the surface of the substrate 11, and wherein each of the first pillar-shaped active regions and the second pillar-shaped active regions extends in a direction substantially perpendicular to the surface of the substrate 11.
	Regarding claim 19, Bedeschi teaches that each of the second storage gate stacks further comprises additional gate conductors 34 which are located on upper and lower sides of a corresponding one of the common gate conductor layers 18 and abut the common gate conductor layer 18.
	Regarding claim 20, Bedeschi teaches the additional gate conductors 34 are integral with the common gate conductor layer (all portions are integral with each other as they are integral to the overall device).
Regarding claim 23, Bedeschi teaches that each of the second pillar-shaped active regions has a ring-shaped structure (outer surface forms ring).
	Regarding claims 46 - 48, Bedeschi implies (Paragraph 0002) using memory cells in computer systems, which access memory cells with processors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi (US 2017/0358598) in view of Lee et al. (US 8,278,170).
	Regarding claims 21 and 22, Bedeschi teaches a common source line 46 to which the lowermost source/drain layers in the respective first pillar-shaped active regions and the respective second pillar-shaped active regions are commonly connected, but does not teach it is a ground potential plane.  Lee et al. teaches (Figure 54) that a common source line CSL is a ground potential plane of a doped region in a substrate 100.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bedeschi such that the common source line is a ground potential plane as a doped region in the substrate as taught by Lee et al. since doing so would allow one to connect to more pillars without having to pattern more connective lines.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi (US 2017/0358598) in view of Chang et al. (US 8,767,465).
Regarding claim 12, Bedeschi does not teach that the channel layers and the source/drain layers each comprise a monocrystalline semiconductor material.  Chang et al. teaches that pillars can be formed with monocrystalline semiconductor material (Column 34, Line 60 - 63).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bedeschi such that the pillars are monocrystalline semiconductor since doing so would allow for uniform properties even at scaled down sizes.  Please note that making the pillar monocrystalline includes forming the sources/drains and channels monocrystalline.

Allowable Subject Matter
Claims 5, 8 - 11, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 5, 8 - 11, and 16 were previously identified as allowable.  Furthermore, the prior art of record neither anticipates nor renders obvious the subject matter of claims 13 and 14.  Claim 1 includes that the second pillar comprises an active homogenous semiconductor layer.  Claim 13 includes that the channel layers and the source/drain layers form a heterojunction, where the channel layers and the source/drain layers are specific to the first pillars.  This combination is not taught by the prior art of record.

Response to Arguments
Please clarify the foreign priority status.  Please see “Priority” section above.
Regarding claim 1, Applicant added the feature of the second pillar being homogenous.  Although “homogenous” may be different from forming heterojunctions, it is not clear if homogenous excludes dopants within the same material as dopants (for instance, n-type silicon to silicon) as dopants are very low concentration with respects to the base semiconductor material.  Claim 13 has been identified as allowable for including that the first pillars have heterojunctions.  Please consider including this feature into claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813